Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to the amendment filed on 08/09/2022. Claims 1-20 are pending.
                                  Reasons for allowance
 	2. With respect to claims 1 and 10, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
 3. For claim 1, U.S. 20040205419 to Liang et al.  (hereinafter "Liang’5419") teaches monitoring the activities of the network system using a plurality of sensors in each of the client devices, detecting abnormal events according to rules stored in each of the client devices, reporting abnormalities if abnormal events are detected in one of the client devices, determining or adjusting an alert level for the reported abnormal events, sending an alert to end users, and reporting the abnormal events to the server in the network system (see, Liang abstract). But Liang does not teach automatically send device configuration information to a searched computing device; wherein the device configuration information comprises a data processing difficulty level, wherein the data processing difficulty level is used to measure a difficulty level of computing a target solution required by the data processing, and enable the second computing device to compute and process according to the difficulty level as claimed. The U.S. 20130181054 to Durham et al. (hereafter, “Durham’1054”) teaches the device determines that the bar code scanner is able to read the display, the device continues displaying the bar code so that the scanner can read it. However, if the device determines that the bar code scanner is unable to read the display, or is likely to encounter more than a threshold level of difficulty or certainty in reading the bar code on the display, then the system can send an alert (see, Durham [0037]). But Durham does not teach automatically send device configuration information to a searched computing device; wherein the device configuration information comprises a data processing difficulty level, wherein the data processing difficulty level is used to measure a difficulty level of computing a target solution required by the data processing, and enable the second computing device to compute and process according to the difficulty level as claimed. The same reasoning applies to claim 10. Accordingly, claims 1-20 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452